Title: From Thomas Jefferson to Arthur S. Brockenbrough, 5 May 1826
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Instructions to mr Brockenbrough.1. Engage mr Broke to come immediately & put another cover of tin on the Dome-room of the Rotunda, without disturbing the old one.2. the inside plaistering will then be to be coloured uniform with Whiting.3. the finishing the Dome room to be pushed by every possible exertion, as also the Anatomical building, by employing all the hands which can be got.4. Repair the water-pipes from the mountain, & let their ditch be 4. f. deep.5. ascertain, by a very exact level, the point nearest to the Precincts to which Maury’s spring can be brought, leaving the trace pins firmly fixed6. I shall write to the North to know the terms of boring for water; and to know if a skilful workman can be engaged there.7. I shall also write to Boston to engage a clock and bell. but I must be furnished immediately with very exact measures of the dimensions of the tympanum of the portico of the Rotunda, that is to say of it’s base and perpendicular, to wit the lines a. b. & c. d. also the diameter & depth of the well, for the descent of the weights.[GRAPHIC IN MANUSCRIPT]8. have 200. wooden–guns made, with real locks, half barrels of tin and ram rods.9. a copy of the enactments is to be given to every student now there, and to every one coming hereafter, at his entrance.10. go on McAdamising in preference to any hauling which can be dispensed with.11. the botanical garden, after being laid off under the direction of Dr Emmet, is to be pursued at all  spare times.12. Dr Emmet will provide the chemical substances necessary to be used in a chemical course, their amount to be paid for by the University.12. he is to make enquiries as to Gas lights. in the mean time suspend makg the lantherns.